
	
		II
		Calendar No. 228
		110th CONGRESS
		1st Session
		S. 797
		[Report No. 110–98]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Warner, Mr.
			 Webb, and Mr. Kennedy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the National Trails System Act to
		  designate the Star-Spangled Banner Trail in the States of Maryland and Virginia
		  and the District of Columbia as a National Historic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Star-Spangled Banner National Historic
			 Trail Act.
		2.Authorization and administration of
			 trailSection 5(a) of the
			 National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end
			 the following:
			
				(26)Star-spangled banner national historic
				trail
					(A)In generalThe Star-Spangled Banner National Historic
				Trail, a trail consisting of water and overland routes totaling approximately
				290 miles extending from southern Maryland through the District of Columbia and
				Virginia, and north to Baltimore, Maryland, commemorating the Chesapeake
				Campaign of the War of 1812 (including the British invasion of Washington,
				District of Columbia, and its associated feints and the Battle of Baltimore in
				summer 1814), as generally depicted on the maps contained in the report
				entitled Star-Spangled Banner National Historic Trail Feasibility Study
				and Environmental Impact Statement, and dated March 2004.
					(A)In
				generalThe Star-Spangled Banner National Historic Trail, a trail
				consisting of water and overland routes totaling approximately 290 miles
				extending from Tangier Island, Virginia, through southern Maryland, the
				District of Columbia, and northern Virginia in the Chesapeake Bay, Patuxent
				River, Potomac River, and north to the Patapsco River and Baltimore, Maryland,
				commemorating the Chesapeake Campaign of the War of 1812 (including the British
				invasion of Washington, District of Columbia, and its associated feints and the
				Battle of Baltimore in summer 1814), as generally depicted on the maps
				contained in the report entitled Star-Spangled Banner National Historic
				Trail Feasibility Study and Environmental Impact Statement, and dated
				March 2004.
					(B)MapA map generally depicting the trail shall
				be maintained on file and available for public inspection in the appropriate
				offices of the National Park Service.
					(C)AdministrationSubject to subparagraph (E)(ii), the trail
				shall be administered by the Secretary of the Interior.
					(D)Land acquisitionNo land or interest in land outside the
				exterior boundaries of any federally administered area may be acquired by the
				United States for the trail except with the consent of the owner of the land or
				interest in land.
					(E)Public participationThe Secretary of the Interior shall—
						(i)encourage communities, owners of land along
				the trail, and volunteer trail groups to participate in the planning,
				development, and maintenance of the trail; and
						(ii)consult with other affected landowners and
				Federal, State, and local agencies in the administration of the trail.
						(F)Interpretation and assistanceSubject to the availability of
				appropriations, the Secretary of the Interior may provide to State and local
				governments and nonprofit organizations interpretive programs and services and,
				through Fort McHenry National Monument and Shrine, technical assistance, for
				use in carrying out preservation and development of, and education relating to
				the War of 1812 along, the trail.
					(F)Interpretation and assistanceSubject to the availability of
				appropriations, the Secretary of the Interior may provide to State and local
				governments and nonprofit organizations interpretive programs and services and
				technical assistance for use in—
						(i)carrying out preservation and development
				of the trail; and
						(ii)providing education relating to the War of
				1812 along the
				trail.
						.
		
	
		June 26, 2007
		Reported with amendments
	
